Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made this application is a CONTINUATION of application 15/794,594 filed on 10/26/2017 (U.S. Patent No. 10,558,970).

DETAILED ACTION
	Claim 1 presented for examination on 02/11/2020. Applicant filed preliminary amendment on 04/28/2020 canceling claim 1 and adding new claims 2-21. Therefore, the claims 2-21 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 2-21 of instant application  are rejected on the ground of non-statutory double patenting over claims 1-20 of U. S. Patent No. 10,558,970, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent as follows:

associating/linking a first user identifier with the first white label stored value account; 
receiving a user information from the first user corresponding to the first peer user (claim 7);
utilizing, by the service provider system, the user information to transmit a request for authorization to the first peer user (claim 8);
in response to receiving an authorization from the first peer user, associating/linking, by the service provider system, a second user identifier corresponding to the first peer user with the first white label stored value account; and
funding, by the service provider system, the first white label stored value account using a second account associated with the first peer user.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations from the instant application and US Patent 10,558,970 consists of some of similar limitation with respect to a method and a system for a while label  store value account linking and funding system as listed above.
The independent claims 1, 7 and 14 of patent ’970 essentially consists of features listed in claims 1, 9 and 16 of instant application as listed above. The instant application’s claim related to first merchant, first primary user with a first peer user in contrast to a first merchant of white label merchant stored value account from a group and first primary user associated with plurality of second/peer user identifiers.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9 and 16 recites “identifying, by the service provider system, a first peer user corresponding to the first user” and “in response to receiving an authorization from the first peer user”, these claims fails to particularly point out and distinctly claim to indicate how these function are performed without information available to identify a first peer user and without sending request for authorization to first peer user. Appropriate correction is required.
Examiner Note: This rejection can be obviated by adding the missing step by incorporating limitation of claims 7 and 8 into the independent claims.

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 16 as recited as method claims failed to positively recite the particular machine to which it is tied, for example, by identifying the apparatus that accomplishes the method steps. 
claims 16-21, it appears that the claimed method steps could simply be performed by mental process alone and are not statutory.  These claims are directed towards steps of “receiving,”  “creating,” “identifying,"  “……..receiving,” “associating,” and “funding,” without including another machine. It is clear whether “service provider system” is hardware or software.” Thus, to qualify as a § 101 statutory process, the claim should positively recite the particular machine to which it is tied, for example by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example by identifying the material that is being changed to a different state.
The mere recitation of the machine in the preamble with an absence of a machine in the body of the claim fails to make the claim statutory under 35 USC 101.  Note the Board of Patent Appeals Informative Opinion Ex parte Langemyer et al. In addition, the procedure which is tie to a machine must be more than insignificant "extra solution" activity such as step of “receiving……from a user device of first user” is an insignificant “extra solution activity.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
In the instant case, Claims 2-21 are directed to system and method for funding first white label stored value account using a second account associated with the first peer user. The claims 2-21 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:

Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claim 2 is directed to a system comprising at least a memory device and a processor. The claimed system is therefore directed to a statutory category, i.e., a machine (a combination of device) (Step 1: YES).  
 Claim 9 is directed to a non-transitory computer readable storage medium, which is a manufacture. The claim, thus a statutory category of invention (Step 1: YES). 
Claim 16 is directed to a process i.e., a series of method steps or acts, of funding which is a non-statutory categories of invention as it failed to positively recite the particular machine/processor to which it is tied, for example, by identifying the apparatus that accomplishes the method steps (Step 1: NO) (see U.S.C. 101 Rejection above). 

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claims 1, 9 and 16 are similar and they are then analyzed to determine whether it is directed to a judicial exception. The claim recite plurality of steps “receiving a request to create a first white label stored value account, creating the first white label stored value account, associating a first user identifier with the first white label stored value account; identifying a first peer user corresponding to the first user”
The limitations of receiving a request and creating the first white label stored value account, associating a first user identifier  and identifying a first peer user corresponding to the first user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “memory and a processor,” nothing in the claim element precludes the step from practically being performed in the mind and thus fall within the “mental processes” grouping of abstract idea, similar to Mortgage Grader, Inc. v. First Choice Loan Servs., Inc., as set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. For example, but for the “hardware processor coupled to” language, “receiving a request and creating the first white label stored value account, associating a first user identifier and identifying a first peer user” in the context of this claim encompasses the user manually receive request and create white label stored value card and identify the first peer user associated with the identifier.” The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “mental process” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. 
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of the processor performing “in response to receiving an authorization from the first peer user: associating, by the service provider system, a second user identifier corresponding to the first peer user with the first white label stored value account, and funding, by the service provider system, the first white label stored value account using a second account associated with the first peer user.” The order combination elements of the claim 2-21 are integrated into practical application by solving technical problem of ability of users only to fund merchant stored value accounts by funding/accounts that the users have control thereby limiting ability to fund the accounts variety other situation. The claims as a whole also solve the problem of merchant requiring infrastructure for management of merchant stored value account such as receiving, holding and tracking of funds sent by users to their merchant stored value accounts and used with the merchants by allowing primary user to link peers users with white label merchant stored value account enabling peer user to fund the merchant stored value account (see Specification: paragraph [0003 and 0037]). The claims 2 and 9 are eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. Claim 16 would be also eligible if pending rejection under USC 101 as described above be obviated. (YES).

 Step 2B: Claim provides an Inventive concept? – Not Applicable.

Remarks
The claims in the instant application essentially similar to parent patent U.S. Patent No. 10,558,970 except with implementation comprising plurality of second/peer user with specific second identifiers. The cited notable prior arts of record of Jivraj, Foss and Pinski, neither anticipates, nor fairly and reasonably teaches an invention as represented in the current claim set. Jivraj et al disclosed requesting and creating a new stored value card account (see Fig. 4, paragraph [0075-0076]). Foss disclosed establishing new store value account with second customer with existing store value card account and associating and linking new account to the existing account (see abstract). Pinski teaches user-loadable stored value card and using predefined keys to manage transaction relationship (see abstract, column 2, lines 26-40). Applicant is requested obviate pending rejections under USC 101 and 112 for further consideration of the application.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Brooks (U.S. Pub No. 2007/0272736) teaches transferring values between store value systems.
Filter et al. (U.S. Pub No. 2015/0324768) teach managing prepaid card in digital wallet.
Foss. (U.S. Pub No. 2008/0109319) teaches family stored value card program.
Haralson, L (FRB, St. Louis, 2006) teaches opportunities and risks of stored Value Cards.
Jennifer, W (FRB of Atlanta, 2011) teaches peer-to-peer payment in rapidly changing landscape.

Pinski (U.S. Patent No. 9,754,252)) teaches providing unloadable store value card.
Rackley III et al. (U.S. Pub No. 2008/0040265) teach making payment via a stored value card in a mobile environment.
Winslow et al. (U.S. Pub No. 2015/0066748) teach transferring values to and managing user selected accounts.
	
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        04/09/2021